Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 1/29/2021. 
Claims 20-34 are pending in the application.  
The information disclosure statement filed on 3/10/2021 has been considered.
Claim Objections
Claims 20 and 23 are objected to because of the following informalities: at line 4, it appears that “Autosys” needs to be changed to “the Autosys” to refer to the one at line 2. Per claim 23, “JIL” needs to be spelled out at line 1 (Job information language).
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification do not provide details regarding the limitations, wherein said interface is configured to load, prior to deployment, the plurality of job scripts listed in the interface into the Autosys TM via a batch job, the batch job for deploying the plurality of job scripts in the Autosys TM such that the jobs are deployed to the Autosys TM at greater than a predetermined accuracy rate in claims 20 and 28, there is no detailed implementation or description explaining how such deployment at a greater than a predetermined accuracy rate is achieved.
Per claims 21-27 and 29-34, these claims are rejected because they depend from claims 21 and 28 respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/702109.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim 8 anticipates the instant claim 28, specifically copending claim 8 recites the staging area, status line, and deployment at a predetermined accuracy rate as recited in claim 28.  Per claim 20, this is a configurable interface version of the method claim 8 of the copending claim, which would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method version to generate a different statutory category because one having ordinary skill in the art would be motivated to make this combination to expedite the copending method version.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 20 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, 21, and 22 of patent No. 11119822.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim 1, 11, 21, and 22 anticipates the instant claim 20 and 28, specifically patented claims 1, 11, 21, and 22 recite the interface and method versions comprising the staging area, status line, and deployment at a predetermined accuracy rate as recited in claims 20 and 28.  
Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of patent No. 10942720. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent  claim 8 anticipates instant claim 20.  
claim 20, A configurable interface stored on a hardware computer for enabling customized jobs deployment in Autosys TM, the interface comprising: a staging area configured for deployment of a plurality of job scripts in Autosys TM and configured for providing a verification of the deployment of the job scripts; a status line that indicates whether a job script included in the plurality has been deployed in the Autosys TM or is set to be deployed to the Autosys TM; and wherein said interface is configured to load, prior to deployment, the plurality of job scripts listed in the interface into the Autosys TM via a batch job, the batch job for deploying the plurality of job scripts in the Autosys TM such that the jobs are deployed to the Autosys TM at greater than a predetermined accuracy rate (Patent claim 8, A configurable interface stored on a hardware computer for enabling customized jobs deployment in Autosys™, the interface comprising: a staging area configured for deployment of a plurality of job scripts in Autosys™ and configured for providing a verification of the deployment of the job scripts; and a status line that indicates whether a job script included in the plurality has been deployed in the Autosys™ or is set to be deployed to the Autosys™, the interface electronically coupled to a single script framework and configured to automatically generate a plurality of Job Information Language (JIL) files of the Autosys™ and deploy the JIL files to a plurality of multiple environments, each of said plurality of JIL files for use in one of the plurality of multiple environments, said framework configured to provide to the interface metadata associated with the job scripts ;8. The interface of claim 1, wherein the interface is configured to load jobs listed in the interface into the Autosys™ via a batch job, the batch job for deploying the jobs in the Autosys™ such that the jobs are deployed to the Autosys™ at greater than a predetermined accuracy rate).
Per claims 21-27, patent claims 2-8 correspond to the instant claims 21-27.
Per claims 28-34, patent method claims 9-15 correspond to the instant method claims 28-34.  Patent claims 16-19 further correspond to instant claims 20-23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US20170024258) in view of Suri (US 20180067980) and Rajan et al. (US 20140298343, hereafter Rajan).
Per claim 20:
Reid teaches: A configurable interface stored on a hardware computer for enabling customized jobs deployment in a system, the interface comprising:  a staging area configured for deployment of a plurality of job scripts in a system and configured for providing a verification of the deployment of the job scripts (Reid, see at least [0079] by visually depicting a target financial batch job (shown as 74 in FIG. 3 and as 148 in FIGS. 5, 6 and 7) and its precedent financial batch jobs, the financial computer system 10 allows inexperienced users to track, manage, and tune/optimize the execution order of financial batch jobs 12 of a batch stream 30 executing on batch servers 18; [0082] tracking and managing the execution of the financial batch jobs 12 on batch servers 18. [0060] The scheduling server 14 query results may contain indications of the critical and non-critical dependencies, scheduled execution start times, execution start times, the status and/or other information concerning at least one financial batch job 12; a batch job is a scripted job or job script).
	Reid does not explicitly teach that the system is Autosys. Suri teaches a job deployment system such as Autosys (Suri, see at least [0013] As one example, jobs may be associated with an Autosys job control system, which includes three types of jobs; [0017] the job management file may be a job information language (JIL) file, which is a file type of a batch of jobs used in an Autosys job control system, or a similar job management file).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Suri’s Autosys job with Reid’s job scheduling, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to job scheduling and deployment.  Combining Suri’s functionality with that of Reid results in a system that enables a job deployment in Autosys. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide multi-platform automated job management, scheduling and reporting of jobs (Suri, see at least [0013] As one example, jobs may be associated with an Autosys job control system, which includes three types of jobs; [0017] the job management file may be a job information language (JIL) file, which is a file type of a batch of jobs used in an Autosys job control system, or a similar job management file).
Reid further discloses: a status line that indicates whether a job script included in the plurality has been deployed in the Autosys TM or is set to be deployed to the Autosys TM (Reid, see at least [0005], The query result may further include an indication of a scheduled execution start time, an execution start time, and a status of each of the one or more precedent batch jobs and the target batch job;  [0060] The scheduling server 14 query results may contain indications of the critical and non-critical dependencies, scheduled execution start times, execution start times, the status and/or other information concerning at least one financial batch job 12; [0055] The display area 72 may further depict the statuses of one or more financial batch jobs 12. The status of a financial batch job 12 may be depicted by shading, coloring, bordering, highlighting, or otherwise distinguishing financial batch jobs of similar status from financial batch jobs having a different status. For example, the display area 72 may use the following status color coding: running—bright green; waiting—light tan; completed—tan; completed and in critical path—bright yellow; failed—red; terminated—orange; scheduled—light blue; and on hold—grey. (fig. 2 and [0035]); and 
 	wherein said interface is configured to load, prior to deployment, the plurality of job scripts listed in the interface into the Autosys TM via a batch job, the batch job for deploying the plurality of job scripts in the Autosys TM such that the jobs are deployed to the Autosys TM (0006] identifies the target batch job of a plurality of batch jobs. Each batch job of the plurality of batch jobs has an execution runtime. The viewing application queries a scheduling server for precedent batch jobs of the target batch job. The scheduling server schedules an execution order of the plurality of batch jobs on one or more batch servers. Precedent batch jobs are batch jobs of the plurality of batch jobs that process data subsequently processed by the target batch job). 
 	Reid states that the scheduling server sets the execution order to maintain a high level of accuracy (Reid, see at least [0027]), however, Reid does not explicitly state that a job is deployed at greater than a predetermined accuracy rate.  Rajan teaches job deployment at greater than a predetermined accuracy rate (Rajan, see at least [0043] The scheduling module 216 attempts to complete all N tasks using the optimization model such that all tasks in the batch have at least accuracy Y and the entire batch of tasks is completed within time T and cost C. However, it tries to achieve the maximum accuracy possible (above Y), and the minimum cost and completion time possible (below C and T, respectively). In order to do so, it schedules the tasks in smaller batches (b.sub.i) of tasks. In each batch b.sub.i, the scheduling module 216 may vary the batch size and the cost of the tasks such that the total cost (over all batches) does not exceed C).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rajan’s job deployment with high accuracy with Reid’s job scheduling and Suri’s Autosys, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to job scheduling and deployment.  Combining Rajan’s functionality with that of Reid and Suri results in a system that enables a job deployment at least certain accuracy rate. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to ensure achieve the maximum accuracy possible for a job deployment  (Rajan, see at least [0043] The scheduling module 216 attempts to complete all N tasks using the optimization model such that all tasks in the batch have at least accuracy Y and the entire batch of tasks is completed within time T and cost C. However, it tries to achieve the maximum accuracy possible (above Y), and the minimum cost and completion time possible (below C and T, respectively). In order to do so, it schedules the tasks in smaller batches (b.sub.i) of tasks. In each batch b.sub.i, the scheduling module 216 may vary the batch size and the cost of the tasks such that the total cost (over all batches) does not exceed C).
 	21. (New) The interface of claim 20, wherein, following an attempt to deploy the job script from the staging area in the Autosys TM, the status line is configured to display either a complete job deployment to the Autosys TM or a failed job deployment (Reid, see at least [0005], The query result may further include an indication of a scheduled execution start time, an execution start time, and a status of each of the one or more precedent batch jobs and the target batch job;  [0060] The scheduling server 14 query results may contain indications of the critical and non-critical dependencies, scheduled execution start times, execution start times, the status and/or other information concerning at least one financial batch job 12; [0055] The display area 72 may further depict the statuses of one or more financial batch jobs 12. The status of a financial batch job 12 may be depicted by shading, coloring, bordering, highlighting, or otherwise distinguishing financial batch jobs of similar status from financial batch jobs having a different status. For example, the display area 72 may use the following status color coding: running—bright green; waiting—light tan; completed—tan; completed and in critical path—bright yellow; failed—red; terminated—orange; scheduled—light blue; and on hold—grey. (fig. 2 and [0035]); and  
 	22. (New). The interface of claim 21, wherein the status line is configured to display, for the job script, either a visual indicator of a complete job deployment to the Autosys TM, or a visual indicator of a failed job deployment (Reid, see at least [0005], The query result may further include an indication of a scheduled execution start time, an execution start time, and a status of each of the one or more precedent batch jobs and the target batch job;  [0060] The scheduling server 14 query results may contain indications of the critical and non-critical dependencies, scheduled execution start times, execution start times, the status and/or other information concerning at least one financial batch job 12; [0055] The display area 72 may further depict the statuses of one or more financial batch jobs 12. The status of a financial batch job 12 may be depicted by shading, coloring, bordering, highlighting, or otherwise distinguishing financial batch jobs of similar status from financial batch jobs having a different status. For example, the display area 72 may use the following status color coding: running—bright green; waiting—light tan; completed—tan; completed and in critical path—bright yellow; failed—red; terminated—orange; scheduled—light blue; and on hold—grey. (fig. 2 and [0035]).
Per claim 23: 
Reid does not explicitly teach a JIL file review utility for enabling a user to review a display of a JIL file corresponding to a job script that was deployed to the Autosys TM.  Suri teaches a JIL file review utility for enabling a user to review a display of a JIL file corresponding to a job script that was deployed to the Autosys TM  (Suri, see at least [0018] In some cases, predecessor objects or successor objects may be identified based on a manual review of the code set; [0013] As one example, jobs may be associated with an Autosys job control system, which includes three types of jobs; [0017] the job management file may be a job information language (JIL) file, which is a file type of a batch of jobs used in an Autosys job control system, or a similar job management file; [0021] helps users make sure that financial data sets, which include financial data collected at or after the close of the previous trading day and relied upon by a business or organization to make financial decisions for the present trading day, are produced/compiled in time for the business or organization to review prior to the start of the present trading day).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Suri’s user review feature with Reid’s job scheduling and Rajan’s job deployment at a high accuracy rate, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to job scheduling and deployment.  Combining Suri’s functionality with that of Reid and Rajan results in a system that enables a job deployment in Autosys. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to ensure proper or accurate job deployments (Suri, see at least [0018] In some cases, predecessor objects or successor objects may be identified based on a manual review of the code set; [0013] As one example, jobs may be associated with an Autosys job control system, which includes three types of jobs; [0017] the job management file may be a job information language (JIL) file, which is a file type of a batch of jobs used in an Autosys job control system, or a similar job management file; [0021] helps users make sure that financial data sets, which include financial data collected at or after the close of the previous trading day and relied upon by a business or organization to make financial decisions for the present trading day, are produced/compiled in time for the business or organization to review prior to the start of the present trading day).
	24. (New) The interface of claim 20, wherein the interface is further configured to display that the job script is configured to generate a script for deployment in the Autosys TM (Reid, see at least [0005], The viewing application may generate, for at least one of the target batch job and the one or more precedent batch jobs, at least one of an expected execution start time and an expected execution runtime; Note that a batch job is a scripted job/job script).
 	25. (New) The interface of claim 20, wherein the interface is further configured to display that the job script is configured to update a script for deployment in the Autosys TM (Reid, see at least [0071] Such optimization tools may include the ability to add and/or delete the financial batch jobs 12 depicted in the display area 72 by clicking on them with a mouse. The optimization tools may also include the ability to move a financial batch job within the execution order by changing its precedent financial batch jobs, dependent financial batch jobs and/or scheduled execution start time).
 	26. (New) The interface of claim 20, wherein the interface is further configured to display that the job script is configured to delete a first script, said first script that was previously displayed as ready to deploy in the Autosys TM (Reid, see at least [0071] Such optimization tools may include the ability to add and/or delete the financial batch jobs 12 depicted in the display area 72 by clicking on them with a mouse).
Per claims 28-30 and 32-33, they are the method versions of claims 20-22 and 24-26, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 20-22 and 24-26 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record, taken alone or in combination, do not teach the subject matter as a whole in claims 27 and 34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	US 20190324804 is related to job scheduling interface;
 	US 20060017969 is related to managing jobs in heterogeneous environments and status indication;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193